Citation Nr: 0419334	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  01-03 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right shoulder disability.  

2.  Entitlement to service connection for a right shoulder 
disability.  

3.  Entitlement to service connection for a chip fracture of 
the right medial malleolus.  

4.  Entitlement to an increased initial evaluation for post-
traumatic stress disorder (PTSD), currently evaluated as 30 
percent disabling. 

5.  Entitlement to an increased evaluation for residuals of a 
fracture of the right fibula and right ankle with 
degenerative arthritis, currently evaluated as 20 percent 
disabling.  





REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from June 1985 
to June 1988.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In April 1998 the RO granted entitlement to an increased 
(compensable) evaluation of 10 percent for residuals of a 
fracture of the right fibula effective June 25, 1997.

In September 2000 the RO denied entitlement to service 
connection for PTSD, continued the 10 percent evaluation 
granted for residuals of a fracture of the right fibula and 
right ankle, and determined that new and material evidence 
had not been submitted to reopen the claim of entitlement to 
service connection for a chronic acquired disorder of the 
right shoulder.
In December 2001 the RO granted entitlement to service 
connection for PTSD with assignment of a noncompensable 
evaluation effective March 31, 2000, and denied entitlement 
to service connection for a chip fracture of the right medial 
malleolus.

In January 2003 the veteran provided oral testimony before a 
Decision Review Officer at the RO, a transcript of which has 
been associated with the claims file.

In December 2003 the RO granted entitlement to an increased 
(compensable) evaluation of 30 percent effective June 10, 
1999, an increased evaluation of 20 percent for status post 
fracture of the right fibula and right ankle with 
degenerative arthritis effective from June 10, 1999, and 
affirmed the previous denial of entitlement to service 
connection for a history of right shoulder bursitis and a 
chip fracture of the right medial malleolus.

As to the issues of entitlement to service connection for a 
right shoulder disability on a de novo basis, service 
connection for a chip fracture of the right medial malleolus, 
initial increased evaluation for PTSD, and increased 
evaluation for residuals of a fracture of the right fibula 
and right ankle, this appeal is being REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington DC.  VA 
will notify you if further action is required on your part.  

FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The RO denied entitlement to service connection for a 
right shoulder disability when it issued an unappealed rating 
decision in September 1988.  

3.  Evidence received since the September 1988 decision 
wherein the RO denied entitlement to service connection for a 
right shoulder disability is relevant and probative, and is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The September 1988 rating decision wherein the RO denied 
entitlement to service connection for a right shoulder 
disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.302, 20.1103 (2003).  

2.  Evidence submitted since the September 1988 rating 
decision is new and material, and the claim of entitlement to 
service connection for a right shoulder disability is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

The Board notes that in November 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, the VA promulgated 
regulations.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  In addition, they 
define the obligation of VA with respect to its duty to 
assist the claimant in obtaining evidence. 38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

In the present case, regarding the issue of whether new and 
material evidence had been received to reopen the veteran's 
claim, a substantially complete application was received in 
June 1997.  Thereafter, in a rating decision dated in 
September 2000, that issue was denied.  Notice regarding VCAA 
was sent to the veteran in March 2003.  That notice did not 
specifically address new and material evidence.  

However due to the favorable decision of the Board on that 
issue, the Board finds that the passage of VCAA and its 
implementing regulations does not prevent the Board from 
rendering a decision on the claim on appeal as to the new and 
material issue.  

The Board is aware that the regulation pertaining to the 
definition of new and material has been amended. 38 C.F.R. § 
3.156(a) (2003); however, the revised regulation is only 
applicable to claims filed on or after August 29, 2001.  
Since the claim on appeal was filed prior to that date, the 
Board will decide the claim under the prior version of the 
regulation.

Under these circumstances, the Board finds that adjudication 
of the claim on appeal at present does not pose risk of 
prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 
384 394 (1993).  The claim is ready to be considered on the 
merits.


Materiality & Finality

The veteran's initial claim of entitlement to service 
connection for a right shoulder disability was denied by the 
RO in a September 1988 rating decision.  Although he was 
given written notification of the denial in October 1988, the 
veteran did not timely disagree, and therefore, the rating 
decision became final.  

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened.  Jackson v. 
Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001.  Thus, it 
must first be determined whether the veteran has submitted 
new and material evidence since the most recent adverse final 
decision. 

As a general rule, within one year from the date of mailing 
the notice of the RO's decision, a notice of disagreement 
(NOD) must be filed in order to initiate an appeal of any 
issue adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), 
(b)(1) (West 2002).  If a NOD is not filed within one year of 
notice of the decision, the RO's determination becomes final.  
See 38 U.S.C.A. § 7105(c).  

Once a RO decision becomes final, absent submission of new 
and material evidence, the claim may not be reopened or 
readjudicated by VA.  See 38 U.S.C.A. § 5108.  If new and 
material evidence is presented or secured with regard to a 
claim that was disallowed, the VA Secretary must reopen the 
claim and review the former disposition of the claim.  See 
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.102, 3.156, 
20.1105.

In this case, as there is a prior unappealed rating decision, 
the claim may not be reopened and allowed unless new and 
material evidence is presented.  38 U.S.C.A. § 7105; 
38 C.F.R. § 3.104(a).  In June 1997, the veteran sought to 
reopen his claim, and this appeal ensued.  Consequently, the 
evidence that must be considered in determining whether there 
is a basis for reopening the claim is that evidence added to 
the record since the June 1997 rating decision, the last 
disposition in which the veteran's claim was finally 
disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 
273, 285 (1996).  

The question of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a), using a three-step 
analysis.  The first step requires that the evidence be 
"new" and not of record when the last final decision 
denying the claim was made.  See Struck v. Brown, 9 Vet. App. 
145, 151 (1996).  In other words, the evidence cannot be 
cumulative or redundant.  See 38 C.F.R. § 3.156(a).  The 
second step requires determining whether the newly presented 
evidence "bears directly and substantially upon the matter 
under consideration." The final step in the analysis is 
whether the evidence "is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  See Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 
1998) (citing 38 C.F.R. § 3.156(a)).  

This does not mean that the evidence warrants a revision of 
the prior determination.  It is intended to ensure that the 
Board has all potentially relevant evidence before it.  See 
Hodge at 1363 (citing "Adjudication; Pensions, Compensation, 
Dependency: New and Material Evidence; Standard Definition," 
55 Fed. Reg. At 52274 (1990)).  

The credibility of the new evidence is to be presumed for the 
purpose of determining whether new and material evidence has 
been submitted to reopen a claim.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  If all of the tests are 
satisfied, the claim must be reopened.  

Evidence considered at the time of the September 1988 rating 
decision consisted of the veteran's service medical records 
which showed that he was treated in service for complaints of 
right shoulder pain on several occasions in 1988.  On VA 
examination in August 1988, he complained of pain when 
lifting his arm.  There were no clinical findings of a right 
shoulder disability, and X-rays of the right shoulder were 
negative.  Upon consideration of this evidence, the RO denied 
entitlement to service connection, finding that there was no 
residual disability found by examination.  

Evidence received since the September 1988 rating decision 
includes hearing testimony, VA examination reports and VA 
outpatient treatment records.  On VA examination in September 
2003, the examiner found that the veteran had rotator cuff 
tendonitis.  The examiner also offered an opinion that the 
veteran's shoulder disability was not related to service.  

The Board finds that while some of the newly submitted 
evidence is cumulative or redundant, the VA examination 
report of September 2003 which diagnosed a shoulder 
disability and which offered an opinion regarding the 
etiology of the veteran's shoulder disability is new and 
material to the veteran's claim.  

In interpreting 38 C.F.R. § 3.156(a), The United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the CAVC") has stated that it was not 
clear to what extent this regulation "addresses the final 
rating decisions rather than emphasizes the importance of 
ensuring that the evidentiary record is complete before a 
ratings decision is made."  Hodge at 1363.  


The Board finds that this evidence is new and material 
evidence since it is so significant that it must be 
considered in order to fairly decide the merits of the 
claims.  Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998).  Thus, 
the Board concludes that new and material evidence has been 
submitted in support of the appellant's attempt to reopen his 
claim seeking service connection for a right shoulder 
disability.  38 C.F.R. § 3.156(a).  Accordingly, the claim is 
reopened. 38 U.S.C.A. § 5108.  


ORDER

The veteran, having submitted new and material evidence to 
reopen the claim of entitlement to service connection for a 
right shoulder disability, the appeal is granted to this 
extent only.  


REMAND

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the CAVC for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 
7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  


The veteran seeks entitlement to service connection for a 
right shoulder disability, entitlement to service connection 
for a chip fracture of the right medial malleolus, 
entitlement to an increased initial evaluation for post-
traumatic stress disorder, currently evaluated as 30 percent 
disabling, and entitlement to an increased evaluation for 
residuals of a fracture of the right fibula and right ankle 
with degenerative arthritis, currently evaluated as 20 
percent disabling.  

The record reveals that the RO has not complied with the 
directives of VCAA on the issues in question, in that 
complete notice was not provided.  While a letter was sent to 
the veteran in March 2003 regarding the VCAA, it addressed 
the issue regarding service connection for a right shoulder 
disability only.  

As such, absent notice of the VCAA, it would potentially be 
prejudicial to the veteran if the Board were to proceed with 
a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The CAVC has repeatedly vacated Board decisions where the 
VCAA notice sent to the claimant failed to specify who was 
responsible for obtaining relevant evidence or information as 
to the claims that were subject to the appealed Board 
decision.  See e.g. Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

Aside from the obvious procedural defect - where no notice of 
the VCAA has been provided to the claimant - it is abundantly 
clear from the CAVC's judicial rulings on this subject that 
providing a claimant with general VCAA notice or furnishing 
VCAA notice with regard to unrelated claims will not satisfy 
the duty-to-notify provisions of the VCAA, as interpreted by 
the CAVC.  

As the Board cannot rectify this deficiency on its own, see 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), this matter must be remanded 
for further development.

In June 2002 VA Form 9, the veteran indicated that he wished 
to have a hearing before a Veterans Law Judge at the RO.  

In addition, in a December 2003 statement, the veteran's 
representative reported that the veteran wished to have 
another personal hearing relative to his appeal issues.  The 
veteran has not been scheduled for a hearing at the RO.  

The evidence associated with the claims file in connection 
with the veteran's reopened claim of entitlement to service 
connection for a chronic acquired right shoulder disorder 
shows that he definitely has a chronic acquired right 
shoulder disorder.  What is lacking is that there is no 
competent medical opinion referable as to its etiology and/or 
whether his right shoulder disorder is related to service.

The Board is of the opinion that a contemporaneous, 
comprehensive VA special orthopedic examination of the 
veteran would materially assist in the adjudication of his 
appeal.  See, e.g., 38 C.F.R. § 4.1 (2003). ("It 
is...essential both in the examination and in the evaluation of 
the disability, that each disability be viewed in relation to 
its history.") See also Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).
("[F]ulfillment of the statutory duty to assist...includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one." (emphasis 
added)).  Accordingly, further development is warranted.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The veteran should be contacted to 
verify if he still desires to have a 
hearing before the Board or before a 
Decision Review Officer at the RO.  
Should he indicate that he still desires 
a hearing, he should be scheduled for 
one.  

3.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

4.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for right shoulder and a chip 
fracture of the right medial malleolus 
symptomatology since service, his right 
fibula and right ankle and PTSD since 
September 2003.  
He should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.

5.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

6.  The VBA AMC should arrange for a VA 
special orthopedic examination of the 
veteran for the purpose of ascertaining 
the nature, extent of severity, and 
etiology of any right shoulder and chip 
fracture of the right medial malleolus 
disorder(s) which may be present, and the 
nature and extent of severity of 
residuals of a fracture of the right 
fibula and right ankle with degenerative 
arthritis.

The claims file, copies of 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2003) and a separate 
copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination(s).  The 
examiner must annotate the examination 
report(s) that the claims file was in 
fact made available for review in 
conjunction with the examination(s).  Any 
further indicated special studies must be 
conducted.

The medical specialist must be requested 
to express an opinion as to whether it is 
at least as likely as not that any right 
shoulder and/or chip fracture of the 
right medial malleolus disorder(s) found 
on examination is/are related to service 
(injury therein), or if pre-existing 
service, was/were aggravated thereby?

The medical specialist must also address 
the following medical issues:

(a) Do the service-connected residuals of 
a fracture of the right fibula and right 
ankle with degenerative arthritis involve 
only the nerves, or do they also involve 
the muscles and joint structure?

(b) Do the service-connected residuals of 
a fracture of the right fibula and right 
ankle with degenerative arthritis cause 
weakened movement, excess fatigability, 
and incoordination, and if so, can the 
examiner comment on the severity of these 
manifestations on the ability of the 
appellant to perform average employment 
in a civil occupation?  If the severity 
of these manifestations cannot be 
quantified, the examiner should so 
indicate.

(c) With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected 
residuals of a fracture of the right 
fibula and right ankle with degenerative 
arthritis , the presence or absence of 
changes in condition of the skin 
indicative of disuse due to the service-
connected residuals of a fracture of the 
right fibula and right ankle with 
degenerative arthritis, or the presence 
or absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-
connected connected residuals of a 
fracture of the right fibula and right 
ankle with degenerative arthritis.

(d) The examiner is also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service-connected 
residuals of a fracture of the right 
fibula and right ankle with degenerative 
arthritis, and if such overlap exists, 
the degree to which the nonservice-
connected problem(s) creates functional 
impairment that may be dissociated from 
the impairment caused by the service-
connected residuals of a fracture of the 
right fibula and right ankle with 
degenerative arthritis.  If the 
functional impairment created by the 
nonservice-connected problem(s) cannot be 
dissociated, the examiner should so 
indicate.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

7.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).

8.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should adjudicate the claims on appeal.

If the benefits requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claims, and may result in 
a denial(s).  38 C.F.R. § 3.655 (2003).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



